Citation Nr: 0305399	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether an increased initial disability evaluation is 
warranted for traumatic arthritis of the left ring finger on 
the minor side with a healed fracture and residual scar, 
currently rated noncompensably disabling for the period 
preceding March 25, 2000, and 10 percent disabling for the 
period beginning March 25, 2000.  

(The question of whether service connection should be granted 
for a neuropsychiatric disability will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and family members




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from March 1968 to February 
1970 with additional periods of service with the U. S. Army 
Reserve.  This appeal was originally before the Board of 
Veterans Appeals (Board) from a March 1994 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
granted service connection for traumatic arthritis of the 
left ring finger on the minor side with a healed fracture and 
residual scar, incurred while performing reserve duties in 
June 1992.  This disability was initially rated as 
noncompensable.  The RO also denied service connection for a 
brain disorder that was claimed to be the result of surgery 
at a U. S. Army hospital.  Both determinations were appealed 
by the veteran.  

In July 1999 the Board remanded the increased rating and 
service connection issues to the RO for further action.  By 
rating decision in September 2002 the RO granted a 10 percent 
disability rating, effective March 25, 2000, the date of VA 
examination which the RO concluded initially showed increased 
disability warranting the compensable disability evaluation.  

This decision is limited to the question of whether an 
initial disability evaluation in excess of 10 percent is 
warranted for traumatic arthritis of the left ring finger on 
the minor side with a healed fracture and residual scar.  The 
question of whether service connection should be granted for 
a neuropsychiatric disability will be the subject of a later 
decision to be entered after further development of the 
record is completed in accordance with the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed the Board will provide notice as is required under 
the provisions of  38 C.F.R. § 20.903 (2002).  

After giving notice and reviewing any response received from 
the appellant, the Board will enter a decision addressing the 
question of whether service connection should be granted for 
a neuropsychiatric disability.  In that decision, the Board 
will consider whether the veteran has any current 
neuropsychiatric disability that is related to service.  The 
claim will be reviewed under the provisions of 38 U.S.C.A. 
§ 1110 (West 2002) and applicable regulations including 
38 C.F.R. §§ 3.303, 3.304 (2002).   


FINDING OF FACT

During the entire rating period, both beforee and after March 
25, 2000, the evidence is at least in equipoise as to whether 
the veteran's traumatic arthritis of the left ring finger on 
the minor side with a healed fracture and residual scar 
produced decreased range of motion and functional impairment, 
including inability to close the fist.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for traumatic 
arthritis of the left ring finger on the minor side with a 
healed fracture and residual scar have been met for the 
period preceding March 25, 2000, and the period beginning 
March 25, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Codes 5010 and 5226 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has accepted that while performing reserve duties in 
June 1992, the veteran sustained a traumatic injury to the 
hand for which he received surgical repair at a U. S. Army 
hospital at Fort Jackson, South Carolina.  Service connection 
for the finger disability has been in effect since September 
17, 1993.  The veteran, his family and representative contend 
that since the surgical procedure he has had progressive 
symptoms of functional loss of the left fourth finger 
warranting compensation.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted. 
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran has been afforded VA special orthopedic 
examinations in March 1994 and March 2000.  In April 2002 the 
RO informed the veteran of the impact of the VCAA on his 
claim in totality.  In September 2002 the RO adjudicated the 
claim under the VCAA awarding the veteran compensation at the 
10 percent level from March 25, 2000, the date of the VA 
examination.  The veteran was provided a supplemental 
statement of the case in September 2002 reflecting 
adjudication of the claim under the VCAA.  More recently by 
letter in January 2003, the veteran was further informed as 
to his rights under the VCAA upon transfer of the case to the 
Board, including the information that he could still send 
evidence directly to the Board.  

By these actions the RO has implemented the VCAA informing 
the veteran regarding VA's duty to notify him about what 
evidence was necessary to support the claim, VA's duty to 
assist in developing the claim, what evidence was required to 
establish entitlement, what evidence was needed from the 
veteran and what he could do to help.  He was also informed 
of where and when to send evidence, and of what assistance 
was available from VA, including a toll free telephone number 
to call if he had any questions whatsoever.  




The veteran has had a hearing, during which he and family 
members testified that his finger disorder caused problems 
warranting compensation.  At no time has the veteran, a 
family member, or the representative indicated that there are 
additional records available which have not been obtained.  

By the documents provided the veteran by the RO he has been 
informed of the impact of the VCAA on his claim and advised 
on how to ensure that all pertinent evidence was obtained.  
The RO also completed all notification and development action 
pertaining to the VCAA.  There has been adjudication of the 
claim under the VCAA and issuance of an appropriate 
supplemental statement of the case.  

In sum, the RO has informed the veteran of VA's duty to 
assist in obtaining evidence pertinent to his claim, what 
evidence was necessary to support the claim, what evidence 
the veteran might submit, and what VA was prepared to do to 
assist him in this regard consistent with the mandates of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided medical examinations 
which are further discussed below.  




The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Factual background

The report of VA special hand examination in March 1994 
reflects that the veteran sustained injury to his left ring 
finger when a heavy rack crushed his finger.  Reportedly, he 
underwent surgery shortly thereafter at Fort Jackson Military 
Hospital.  At the time of the examination he was doing quite 
well in terms of his finger with no specific complaint of 
pain.  Inspection of the hand showed a straight midline 
incision extending from the dorsal aspect of the middle 
phalanx down to the bed of the nail.  The incision was well 
healed and nontender.  There were normal neurologic findings.  
There was a large prominence at the distal interphalangeal 
joint on the ulnar aspect.  This was nodular, raised, and 
nonmobile, but it was nontender to direct palpation.  There 
was limited range of motion of the distal interphalangeal 
joint which showed 15 degrees loss of extension and 20 
degrees loss of flexion as compared to the normal contra 
lateral side.  This left him with a range of motion of 15 to 
50 degrees.  This motion was nontender.  There was no 
significant angular deformity.  His overall grip strength was 
unaffected.  X-rays showed significant osteophytic formation 
at the dorsal and volar aspects of the distal interphalangeal 
joint.  This large prominence, whether osteophyte or 
malunion, at the surgical site was what was causing the 
physical problem noted on the physical examination.  Although 
the joint space of the distal interphalangeal joint appeared 
to be maintained at the time of the examination, there was 
significant irregularity compared to the proximal 
interphalangeal joint.  The impression was degenerative 
arthritis of the left ring distal interphalangeal joint.  

The report of VA orthopedic examination in March 2000 
reflects that with respect to his left ring finger the 
veteran really does not have significant disability.  He did 
not complain of significant pain or disability.  On 
examination, active and passive range of motion of the 
metacarpophalangeal joint and interphalangeal joint was 0 to 
90 degrees, actively and passively.  Range of motion of the 
distal interphalangeal joint was from 0 to 20 degrees.  He 
was 1.5 centimeters from full fist tip to palm distance.  
Range of motion of the metacarpophalangeal and 
interphalangeal joints were termed full.  However, his distal 
interphalangeal joint was markedly diminished with normal 
range of motion approximately 0 to 60 degrees.  This would 
allow him to make a full fist with that digit.  Otherwise, 
sensory evaluation was intact in both radial and ulnar 
bundles.  There were also good capillary refills.  The 
impression was loss of full motion in the distal 
interphalangeal joint of the left ring finger most likely a 
consequence of an intrarticular fracture.  Although this was 
his non-dominant hand, he was unable to make a full fist due 
to the ring finger which caused some difficulty.  
Radiographic examination of the left finger revealed a large 
osteophyte off the dorsum of the distal interphalangeal base 
with preserved joint space, no malalignment, or significant 
degenerative change.  

Analysis

The two VA physical examination reports support the decision 
made here without further elaboration.  There is no other 
evidence on file which would further benefit the veteran in 
his claim.  

At his hearing before the Board in April 1999, the veteran's 
family noted that he had sought private medical treatment.  A 
review of the claims file indicates that private medical and 
VA outpatient records pertain to matters related to another 
issue which will be the subject of a later decision rather 
than to the left finger at issue here.  The veteran's Social 
Security Administration (SSA) records have been obtained but 
also primarily involve the other issue.  

The Board has considered the decision by the Court of 
Veterans Appeals (Court) in  DeLuca v. Brown, 8 Vet. App. 202 
(1994), that found that an examination of a service-connected 
disability affecting a joint must include findings on the 
extent range of motion was inhibited during flare-ups due to 
pain, instability, or ankylosis. See 38 C.F.R. §§ 4.40, 4.45 
(1998).  Therefore, another VA orthopedic examination was 
requested here and it was completed in March 2000.  

As noted, the Board has considered the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), in which it was 
determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection and a claim for an increased rating of a 
service-connected disability are two separate and distinct 
types of claims.  Under the former claim as here, the veteran 
may be entitled to "staged" evaluations for different periods 
of time from the effective date of the award to the date of 
the decision based on the disability's severity during that 
period.  The undersigned finds that the evaluation of the 
veteran's left fourth finger disability is entitled to such 
consideration.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left fourth finger disability was previously 
evaluated as noncompensable by analogy to Diagnostic Code 
(Code) 5227, ankylosis of any other finger.  38 C.F.R. § 
4.71a. Codes 5224, 5225, and 5226 provide for ratings of the 
thumb, index finger, and middle finger.  Under Code 5227, 
ankylosis of any other finger, on either the dominant or non-
dominant hand, is rated as noncompensable.  The Note to these 
diagnostic codes provides that extremely unfavorable 
ankylosis will be rated as amputation under Codes 5152 
through 5156.  The Schedule has no other diagnostic code for 
evaluation of finger disability.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to the rating in effect for the period beginning 
March 25, 2000, a disability rating in excess of 10 percent 
is not warranted under Diagnostic Codes which address muscle 
injuries.  No muscle injury is shown here which warrants a 
higher disability rating.  Similarly no neurologic deficit is 
demonstrated to warrant a higher rating.  The ratings for 
muscle disability apply to the intrinsic muscles that 
supplement the function of the forearm muscles in delicate 
manipulative movements. The intrinsic muscles include the 
thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A note to the criteria 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Accordingly, 
rating is based on limitation of motion, with a minimum 10 
percent disability evaluation assigned.  

In order to evaluate the veteran's disability of the left 
hand, the Board looks at the appropriate limitation of motion 
codes.  While there is no evidence that any finger locks on 
extension, even if the Board were to apply Code 5226 for 
ankylosis of the middle finger, the highest rating under that 
Code is 10 percent.  Therefore, there would be no benefit to 
the veteran.  There is also no apparent wrist involvement to 
warrant application of Code 5215.  Additionally, the scar is 
not shown to be tender and painful, nor is there evidence of 
ulceration.  A separate compensable rating for the scar is 
therefore not warranted under Diagnostic Code 7806 (2002).  

The main complaints appear to center around disability 
related to the inability to make a fist, and the medical 
evidence supports the veteran's contentions in this regard.  
However, while the veteran is restricted to probably no more 
than mild to moderate exertional activities involving the 
left hand, the disability has been assigned a 10 percent 
rating in recognition of such symptoms and limitations.  
Unfortunately, there is no basis for a higher scheduler 
rating based on current findings.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1) (2002).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2002) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In this case, the Board finds no basis to award a disability 
evaluation in excess of 10 percent, especially inasmuch as 
the applicable codes provide only a noncompensable rating for 
even ankylosis in the fourth finger.  In this case, VA 
examination is negative for ankylosis but arthritis with 
limitation of motion of the finger is demonstrated.  VA's 
examiner has attributed the veteran's problems to a nodule 
shown on X-ray which is a fracture residual.  In addition, 
inability to close the fist is objectively demonstrated.  The 
current 10 percent rating is based on the problems 
experienced by the veteran.  The Board cannot find any basis 
for awarding a disability rating in excess of 10 percent.  38 
C.F.R. §§ 4.7, 4.40, 4.45.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent.  
However, the evidence is in equipoise concerning whether the 
veteran's finger disability was as severe in September 1993 
when service connection was granted, as it is now.  The Board 
answers this question affirmatively.  Accordingly, for the 
entire rating period the veteran is entitled to a 
compensable, 10 percent, initial disability rating for 
traumatic arthritis of the left ring finger on the minor side 
with a healed fracture and residual scar.  38 C.F.R. § 4.3.  
The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), inasmuch as there is a state of approximate balance 
of the positive evidence with the negative evidence to 
warrant this favorable decision under Fenderson.  


ORDER

An initial disability evaluation of 10 percent, but no 
higher, is warranted for traumatic arthritis of the left ring 
finger on the minor side with a healed fracture and residual 
scar since the initial grant of service connection, subject 
to the applicable regulations governing the payment of 
monetary benefits.  




	                        
____________________________________________
G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

